

115 S576 RS: Follow the Rules Act
U.S. Senate
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 39115th CONGRESS1st SessionS. 576[Report No. 115–30]IN THE SENATE OF THE UNITED STATESMarch 8, 2017Mr. Johnson (for himself, Mrs. McCaskill, Mr. Grassley, Ms. Baldwin, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsApril 24, 2017Reported by Mr. Johnson, without amendmentA BILLTo amend title 5, United States Code, to extend certain protections against prohibited personnel
			 practices, and for other purposes.
	
 1.Short titleThis Act may be cited as the Follow the Rules Act. 2.Prohibited personnel action based on ordering individual to violate rule or regulation (a)In generalSubparagraph (D) of section 2302(b)(9) of title 5, United States Code, is amended by inserting , rule, or regulation after law.
 (b)Technical correctionSuch subparagraph is further amended by striking for. (c)ApplicationThe amendment made by subsection (a) shall apply to any personnel action (as that term is defined in section 2302(a)(2)(A) of such title) occurring after the date of enactment of this Act.April 24, 2017Reported without amendment